Citation Nr: 0204323	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  01-10 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back 
disability.

(The issues of entitlement to service connection for 
bilateral hearing loss, otitis externa, pharyngitis, and 
residuals of a closed head injury, will be the subject of a 
later decision by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to May 
1965.  

This matter comes before the Board on appeal from a May 1999 
rating decision by the RO that denied an application to 
reopen a previously denied claim of entitlement to service 
connection for a low back disability.  (Although the Board 
notes that the veteran submitted a May 2000 statement whereby 
he indicated a desire to withdraw his appeal, he also 
indicated that he desired to continue pursuing his claim of 
service connection for low back disability and to preserve 
his date of claim as the effective date for any possible 
award.  Given these expressed desires, the Board finds that 
the appeal in this case comes from the May 1999 decision.  
Such a finding appears to be consistent with the veteran's 
intent.)  

The application to reopen a claim of service connection for 
low back disability is granted by the decision set out below.  
The Board is undertaking additional development on the issues 
of entitlement to service connection for bilateral hearing 
loss, otitis externa, pharyngitis, and residuals of a closed 
head injury, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the additional evidentiary development 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
any response from the veteran, the Board will prepare a 
separate decision addressing these issues.

In a written statement of May 2001, the veteran raised the 
issue of whether there was clear and unmistakable error in a 
December 1979 rating decision.  This issue is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  By rating action in November 1995, the RO denied a claim 
of entitlement to service connection for a low back 
disability.  The veteran was notified of the denial by letter 
that same month, but did not initiate an appeal.

2.  Certain new evidence received since the November 1995 RO 
denial, when considered in conjunction with the entire 
record, is so significant that it must be considered to 
decide fairly the merits of the veteran's claim of service 
connection for a low back disability.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a low back disability 
has been submitted.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating action of November 1995, the RO, among other 
things, denied the veteran's claim of entitlement to service 
connection for a low back disability.  The veteran was 
informed of the denial but, did not initiate an appeal.  
Consequently, that decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (1995).

More recently, by rating actions of May 1999 and August 2000, 
the RO denied the veteran's application to reopen the claim 
of entitlement to service connection for a low back 
disability.  He was informed of the denial and filed an 
appeal as to those decisions.  

As the November 1995 RO decision is deemed to be final, see 
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 20.200, 20.302, 20.1103, 
the claim may now be reopened only if new and material 
evidence has been submitted since the last final 
disallowance-November 1995.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)) (new and material evidence is defined 
differently for claims filed on or after August 29, 2001). 

The Board has reviewed the evidence associated with the 
claims folder since the November 1995 RO denial, and finds 
that new and material evidence has been received sufficient 
to reopen the previously denied claim of service connection 
for a low back disability.

The evidence available at the time of the November 1995 RO 
denial included the veteran's service medical records, which 
show that, in February 1964, he was hit in the back by a 
rammer when he tripped a release in a gun mount.  Examination 
revealed muscle spasm in the lumbosacral area.  A lumbosacral 
contusion was diagnosed.  Post-service private treatment and 
employment records, and VA examination reports include 
summaries indicating that the veteran was treated for 
problems related to the low back since 1973, and had 
sustained work-related back injuries in December 1991 and 
December 1994.

The evidence obtained in connection with the veteran's 
attempt to reopen includes, of particular interest, VA 
outpatient treatment records, reflecting the possibility that 
the veteran's low back disability may be attributable to his 
accident in service.  In April 2000, the veteran reported 
that he sustained trauma to his low back in service.  The 
physician noted that, given the significant preponderance of 
the veteran's pain on the left compared with the right, along 
with degenerative changes present, the possibility did exist 
that the degenerative changes and pain were, in part, due to 
the veteran's accident and trauma on board the military 
vessel in service.  In March 2001, the same physician noted 
that the time lapse since the onset of the injury could well 
be explained by the evolution of a bone injury, and it was 
not uncommon to find normal x-rays and then years later to 
have pathological changes reflected in the same area.

The Board finds that these VA treatment reports constitute 
evidence that is new and material as defined by 38 C.F.R. 
§ 3.156(a).  In short, this evidence tends to support the 
veteran's claim in a manner different from the evidence 
previously of record, particularly with respect to the basis 
for the medical nexus opinion.  Consequently, it may be said 
that the evidence bears directly and substantially upon the 
issue at hand, is neither duplicative nor cumulative, and is 
so significant that it must be considered in order to decide 
fairly the merits of the underlying claim.  38 C.F.R. 
§ 3.156(a).  In other words, the evidence now tends to 
provide probative information beyond what was known 
previously.  Accordingly, the Board concludes that the 
veteran has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  To this extent, the appeal is allowed.

In deciding this application to reopen, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  The VCAA, 
which was enacted during the pendency of the veteran's 
appeal, clarified VA's duty to assist claimants in developing 
evidence pertinent to their claims.  In this regard, it 
should be pointed out that the question of whether new and 
material evidence has been presented is a jurisdictional 
question for the Board.  See Barnett, 8 Vet. App. at 4; 
Butler, 9 Vet. App. at 167.  Even the VCAA recognizes this.  
38 U.S.C.A. § 5103A(f) (West Supp. 2001).  Consequently, 
because the Board may not address the underlying claim until 
new and material evidence has been presented, a remand to 
have the RO address the new law in the context of this 
specific application to reopen is not necessary.  This is 
especially so because of the grant of the application to 
reopen.



(continued on next page)

ORDER

The application to reopen a claim of service connection for a 
low back disability is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

